
	

113 S235 IS: Alaska Native Tribal Health Consortium Land Transfer Act
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 235
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To provide for the conveyance of certain
		  property located in Anchorage, Alaska, from the United States to the Alaska
		  Native Tribal Health Consortium.
	
	
		1.Short titleThis Act may be cited as the
			 Alaska Native Tribal Health Consortium
			 Land Transfer Act.
		2.Conveyance of property
			(a)DefinitionsIn this section:
				(1)ANTHCThe term ANTHC means the
			 Alaska Native Tribal Health Consortium.
				(2)PropertyThe term property means the
			 property described in subsection (d).
				(3)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
				(b)ConveyanceAs soon as practicable after the date of
			 enactment of this Act, but not later than 30 days after that date, the
			 Secretary shall convey to ANTHC all right, title, and interest of the United
			 States in and to the property for use in connection with health and related
			 programs.
			(c)ConditionsThe conveyance of the property under this
			 Act—
				(1)shall be made by warranty deed;
				(2)shall not require any consideration from
			 ANTHC for the property;
				(3)shall not impose any obligation, term, or
			 condition on ANTHC; and
				(4)shall not allow for any reversionary
			 interest of the United States in the property.
				(d)Description of propertySubject to subsection (e), the property
			 (including all improvements thereon and appurtenances thereto) to be conveyed
			 under this Act is the Federal land commencing at the northwest corner of Tract
			 A–3, plat number 87–47, Anchorage Recording District, marked with a 5/8” dia.
			 rebar; thence N 89D 59’ 55” E, 456.03 feet along the north boundary of said
			 tract; thence S 0D 01’ 52”E, 264.70 feet to and intersecting the north right of
			 way line of Tudor Center Drive; thence westerly along the said north right of
			 way, 47.91 feet on a curve to the left with radius of 900.00 feet and a chord
			 of N 88D 48’ 30” W, 47.90 feet; thence along the said right of way, S 89D 45’
			 21” W, 285.18 feet; thence along said right of way 125.33 feet on a curve to
			 the left with radius of 400.00 feet, with a chord of S 80D 41’ 26” W, 124.82
			 feet, to the southwest corner of Tract A–3, marked by a 5/8” dia. rebar; thence
			 N 0D 00’49” E, 285.10 feet to the point of commencement, containing 2.79 acres,
			 more or less.
			(e)Survey
				(1)In
			 generalThe exact acreage and
			 legal description of the property to be conveyed under this Act shall be
			 determined by a survey that is satisfactory to the Secretary.
				(2)CostThe full cost of the survey shall paid by
			 ANTHC.
				(f)Environmental liability
				(1)In generalNotwithstanding any other provision of
			 Federal law, ANTHC shall not be liable for any soil, surface water,
			 groundwater, or other contamination resulting from the disposal, release, or
			 presence of any environmental contamination, including any oil or petroleum
			 product, any hazardous substance, hazardous material, hazardous waste,
			 pollutant, toxic substance, solid waste, or any other environmental
			 contamination or hazard as defined in any Federal or State law, on the property
			 as of the date of the conveyance.
				(2)EasementThe Secretary shall be accorded any
			 easement or access to the property as may be reasonably necessary to satisfy
			 any retained obligation or liability of the Secretary.
				(3)Notice of hazardous substance activity and
			 warrantyIn carrying out this
			 Act, the Secretary shall comply with subparagraphs (A) and (B) of section
			 120(h)(3) of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9620(h)(3)).
				
